The Court.
The petition for a rehearing will be denied. It appears that on September 28, 1892, the petitioner, L. M. Wagner, was adjudged insolvent by the superior court of Los Angeles, and subsequently the court, in the matter of the insolvency proceeding, made a distribution of all of the estate of the insolvent which had come into the possession of the assignee, and granted to the petitioner here a certificate of discharge of all debts and claims existing against her at the date of the filing of her petition to be adjudged insolvent, and also made an order discharging the assignee, which latter order was subsequently vacated.
When the order was made granting to the petitioner here a certificate of discharge, the insolvency proceeding was ended as to her, and the court had no further jurisdiction over the person of the insolvent, and'its jurisdiction could only be restored by an application upon the part of some creditor to set aside and annul the decree or certificate discharging her from her indebtedness as provided by section 53 of the Insolvent Act.
It seems, however, that since the making of the orders referred to two petitions have been filed in the superior court, each praying that the certificate of discharge granted to the petitioner herein be annulled upon the ground of alleged fraud in obtaining it; one of these petitions was filed by the assignee in the insolvency, proceeding, and the other by a creditor of the insolvent Wagner. The court thereupon made an order requiring the petitioner herein to appear on October 30,1893, *361and show cause why the order discharging her from her indebtedness should not be vacated, and upon the same day, upon further petition of the assignee, the court made an order requiring the petitioner to appear before the court upon September 19, 1893, for examination in relation to her property, and also directed that subpoenas should issue, requiring the attendance as witnesses of other persons claiming to own such property. This latter petition and order seems to be based upon section 47 of the Insolvent Act, and the object of this proceeding is to prohibit the court from proceeding under this latter order. We think the application must be granted. After the final discharge of the petitioner in the insolvency proceeding, the court was without authority to proceed under section 47 of the Insolvent Act and examine the petitioner here for the purpose of ascertaining whether or not all the property of the insolvent estate had come into the hands of the assignee, or to examine any other person against whom no citation had been issued under section 24 of the Insolvent Act. We think this conclusion is sustained by the reasoning of Woodruff, J., In re Dole, 9 Nat. Bk. Reg. 193, and also by the case of In re Withowski, 10 Nat. Bk. Reg. 209.
Our former judgment in this case, as actually entered by the clerk, and the writ issued in pursuance thereof, were not in exact accordance with the opinion filed, and the judgment is amended by striking therefrom all that part which prohibits the superior court from requiring the said L. M. Wagner to show cause why the order of discharge theretofore granted to her should not be vacated, annulled and set aside, and the writ of prohibition will be amended in the same particulars.
The prohibition only extends to proceeding further under the order of September 1, 1893, requiring the said Wagner to appear in the superior court on September 19, 1893, and submit to an examination relating to her property, and which also directed subpoenas to issue requiring the attendance of certain persons therein named as witnesses.